AO 247 (Rev. NCE 3/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)         Page 1 of 2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Eastern District of North Carolina


                    United States of America
                               v.                    )
           TIMOTHY GERRELL MCDONALD
                                                     )
                                                     )                         Case No: 7:03-CR-29-1H
                                                     )                         USM No: 21375-056
Date of Original Judgment:        OCTOBER   14, 2003 )
Date of Previous Amended Judgment: November 4, 2019 )                          SONYA ALLEN
(Use Date of Last Amended Judgment if Any)                                     Defendant’s Attorney

                    AMENDED ORDER REGARDING MOTION FOR SENTENCE
                      REDUCTION PURSUANT TO 18 U.S.C. § 3582(c)(1)(B)
         Upon motion of ✔ the defendant          the Director of the Bureau of Prisons       the court under 18 U.S.C.
§ 3582(c)(1)(B) for a modification of an imposed term of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the First Step Act of 2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,

IT IS ORDERED that the motion is:
              DENIED.        ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in

the last judgment issued) of   272                     months is reduced to 262 months                           .
                                             (Complete Parts I and II of Page 2 when motion is granted)

Additionally, the term of supervised release is reduced to four years.

This matter is on remand from the Fourth Circuit. Defendant meets the eligibility requirements for a reduced sentence under
section 404 of the First Step Act. The government opposes the motion. The court has considered defendant's excellent post
sentencing conduct as described in his counsel's memorandum in support. He additionally has family support as evidenced by the
character letters submitted. Further, he has completed the 500-Hour Residential Substance abuse Program. He is 48 years old. He
has worked consistently. He is housed as a minimum security inmate. His current projected release date is January 4, 2022.

Although the guideline range does not change, the court finds a sentence at the bottom of the guideline range is more appropriate,
considering all the 3553(a) factors as well as the post-sentencing conduct in this matter.




If the amount of time the defendant has already served exceeds this sentence, the sentence is reduced to a "Time Served"
sentence, subject to an additional period of up to ten (10) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions of the judgment(s) dated 10/14/2003
shall remain in effect. IT IS SO ORDERED.


Order Date:         5/6/2021
                                                                                                       Judge’s signature


Effective Date:                                                      Malcolm J. Howard, Senior US District Judge
                     (if different from order date)                                                Printed name and title
